Citation Nr: 1439577	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-25 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for a left knee disability.  

2.  Entitlement to service connection for scarring of the left leg, to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for atrophy of the left leg, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


REMAND

The Veteran had active service from September 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in March 2013.  A transcript of the hearing has been associated with the Veteran's file.

The Board finds that further evidentiary development is necessary before a decision can be reached on the Veteran's claims.  

The Board notes at the outset that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

With regard to the Veteran's petition to reopen a claim of service connection for a left knee disability, the Board notes that this claim was initially denied in a May 1973 rating decision because the service treatment records indicated that a knee condition existed prior to the Veteran's entry into active military service.  The RO found that said knee disorder was not aggravated as a result of his military service.  A September 1976 rating decision denied the Veteran's petition to reopen his claim on the basis that new and material evidence had not been submitted to show that the disability was aggravated by military service.  

The service treatment records include the Veteran's clinical records during his period of active service, the September 1966 medical history report pursuant to his enlistment in the United State Navy, the July 1968 separation examination, and the November 1964 and November 1965 medical examination reports prepared during his period of service in the U.S. Naval Reserve, prior to his period of active service.  Although the clinical evaluation of the Veteran's lower extremities was shown to be normal at the November 1964 and November 1965 medical examinations, the September 1966 report of medical history reflects that the Veteran reported a history of a trick or locked knee.  Furthermore, although the service treatment records reflect that the Veteran began experiencing a sudden onset of pain in his left knee during his period of active service, an October 1966 x-ray of the left knee revealed an opaque foreign body in the joint anteriorly on the lateral side, and it was noted that the Veteran had sustained a left knee injury six years earlier, which required surgery to remove glass and stone foreign bodies from the knee.  During a two-week hospitalization at the U.S. Naval Station Hospital (from October to November 1966), at which time the Veteran was diagnosed as having a loose body in the left knee, the medical examiner, upon evaluating the Veteran and reviewing his medical history, to include his reported pre-service left knee injury, determined that the Veteran's left knee condition existed prior to the Veteran's enlistment, and had not been aggravated by his military service.  Review of the Veteran's medical history as reported by the Veteran reflects that he sustained an injury to the anterior aspect of the left knee joint six years prior, which required surgery for the removal of foreign material imbedded in the soft tissues over the anterior aspect of the patella.  A follow-up clinical record dated in May 1967 reflects that the Veteran was subsequently sent to the hospital at the U.S Naval Training Center (USNTC) in Great Lakes, Illinois where he underwent surgery to remove the torn medial meniscus in the left knee.  However, there is no documentation of this operation.  It appears as though the Veteran's medical treatment providers in service attempted to obtain the records from Great Lakes Naval Hospital but were unable to do so.  

Unfortunately, the September 1966 report of medical examination, which was conducted prior to the Veteran's period of active service, is currently not associated with the claims folder.  This is significant because the law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b) (2013), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  

As such, in light of the fact that records from the hospital in Great Lakes, Illinois, as well as the examination report evaluating the state of the Veteran's knee condition at the time of his September 1966 enlistment and assessing whether he was deemed to be qualified for service at this time, are not of record, the Board finds that the Veteran's claim should be remanded so the agency of original jurisdiction (AOJ) can attempt to retrieve these records and associate them with the claims file.  

The Veteran further contends to have a residual scar on his left leg and to experience atrophy in the left thigh as a result of the left medial meniscectomy procedure he underwent in service.  Specifically, the Veteran contends that these conditions are secondary to his post-operative status left medial meniscectomy.  The Board notes that at the November 1964 and November 1965 medical examinations, the clinical evaluation of identifying body marks, scars and tattoos was shown to be abnormal, and specifically reflected that the Veteran had a 1 1/2 inch by 1/2 inch scar located on the anterior aspect of his left knee prior to his period of active service in September 1966.  However, the Veteran claims that the scar for which he is currently seeking service connection is different from the scar he had at the time of his enlistment into service.  He specifically relates the claimed scar to the surgery he reportedly underwent at the hospital in Great Lakes, Illinois.  The November 1966 clinical record reflects that at the time of his admission to the U.S. Naval Station Hospital, clinical evaluation of the knee revealed that the Veteran had mild subjective complaints of discomfort in and about the left knee joint that was aggravated by any attempted full extension of this part.  The medical examiner also noted mild associated thigh muscle atrophy, but no joint effusion or ligament instability.  At the June 1968 separation examination, the clinical evaluation of the skin reflected only one scar on the anterior aspect of the left knee, the description of which was similar to the description of the scar on the knee at the time of the November 1964 and November 1965 medical examinations.  

The post-service treatment records are absent any signs of, or treatment for a scar on the left leg.  VA treatment records dated from December 2011 to July 2012, and which have been scanned into the Virtual VA system, are also absent any skin abnormalities or mention of a scar on the left knee.  In addition, a private treatment report issued by K. H., M.D., reflects that the Veteran presented to the clinic with complaints of left knee problems that reportedly began in service.  Upon evaluating the Veteran, Dr. H. noted that the Veteran exhibited signs of crepitus and determined that the Veteran should be seen on a regular basis for follow-up treatment for his left lower extremity atrophy.  Upon evaluating the Veteran's integumentary system, the examiner noted no abnormalities.  

In light of the Veteran's contentions, and the service treatment records reflecting treatment for the left knee, and signs of atrophy in the left knee, and given that the claim will be remanded for additional evidentiary development, the Board finds that the Veteran should also be scheduled for a VA examination to determine whether he has a scar on the left knee that is separate and distinct from the scar on the knee at the time of his enlistment, and if so, whether this scar is related to his military service.  The Veteran should also be afforded a VA examination to determine whether his left leg atrophy is directly related to his military service.  

Although the Veteran also contends that his left knee scar and left leg atrophy are secondary to his post-operative status left medial meniscectomy, the Veteran is currently not service connected for a left knee disability.  As noted above, the Veteran's petition to reopen his claim for this disability is being remanded for further evidentiary development.  Accordingly, the Veteran's claim for service connection for atrophy of the left leg and scarring of the left leg as secondary to post operative status left medial meniscectomy cannot be decided prior to a final decision on his claim for service connection for post-operative status left medial meniscectomy.  

Finally, during his hearing, the Veteran testified that he first began undergoing treatment, and specifically physical therapy for his left knee at a private treatment facility during the 1970s.  See March 2013 Hearing Transcript, p. 9.  However, the evidence of record is absent for any records generated by a private treatment facility close in time to the Veteran's separation from service in 1968.  VA is required by the VCAA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  As these records may be relevant to the Veteran's claim, the AOJ should attempt to obtain any records of left knee treatment that the Veteran may have received with any private healthcare providers close in time to his separation from service.

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center (NPRC) in St. Louis, Missouri, or other appropriate repository, and request a copy of the Veteran's September 1966 medical examination report.  In addition, attempt to locate any records prepared at the Naval Hospital located at USNTC in Great Lakes, Illinois, that are dated any time between October 1966 and December 1966, and which pertain to treatment provided for the Veteran's left knee condition.  Efforts to locate these records should only end if the evidence, or information, does not exist or further efforts to obtain them would be futile.  

If appropriate records are deemed to be unavailable, the claims file must be properly documented as to the unavailability of these records.  All such available records should be associated with the claims folder.  

2. The AOJ should also take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file that have treated or evaluated him since service for his claimed disabilities.  This shall specifically include updated treatment records from VA as well as any information pertaining to the private healthcare facility where he underwent physical therapy sessions for his left knee after service.  This should also include any treatment the Veteran is currently receiving from any private treatment providers.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

3. After completing the development sought above, schedule the Veteran for a VA examination with a VA dermatologist to determine the etiology of any left knee scarring present.  The claims file, all records on Virtual VA, and a copy of this remand must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take into consideration the November 1964 and November 1965 medical examination reports which reflect that the Veteran had a scar on his left knee prior to his period of active service beginning in September 1966.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.  Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a scar on his left leg, and provide a response to the following:  

a. For any scarring of the left leg found on examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in service or is otherwise related to the Veteran's military service, to include his in-service treatment for, and any surgery on the left knee.  The examiner should specifically discuss whether any scarring present on the left leg is separate and distinct from the scar located on the Veteran's left knee prior to his period of active service from September 1966 to August 1968.  

b. If the examiner finds that the Veteran's left knee scar was not related to active service, then, in light of the fact that the November 1964 and November 1965 examination reports reflect that the Veteran had a scar on his left knee prior to his period of active service in September 1966, the examiner should also determine whether any left knee scarring (if it is not separate and distinct from the scar identified on the above-referenced examination reports) clearly and undebatably existed prior to his period of active duty beginning in September 1966? (Identify all evidence that undebatably proves pre-existence.)
 
c. If so, the examiner should express an opinion as to whether it is undebatable that the disability underwent no permanent increase in severity during service?

The examiner should provide a rationale upon which his or her opinions are based.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).   

4. In addition, schedule the Veteran for a VA examination to determine the nature and etiology of any atrophy of the left leg that may be present.  The claims file, all records on Virtual VA, and a copy of this remand must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  In particular, the examiner should take note of the November 1966 clinical record which reflects signs of mild thigh muscle atrophy in the left leg.  Following a review of the record and an examination of the Veteran, the examiner should identify any atrophy of the left leg present, and provide diagnoses for all identified disability(ies).  

For any such disability(ies) diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) had its (their) onset in service, or is(are) otherwise causally or etiologically related to the Veteran's military service.  In answering this question, the examiner should address the Veteran's assertions that he has experienced muscle atrophy in the left leg since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his military service.  If the examiner finds that the Veteran's disability(ies) is(are) not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  Should it be determined that any atrophy is due to left knee disability, this should be specifically noted and explained.

All opinions expressed must be supported by a rationale for why the examiner arrived at the opinion.  If the examiner finds that he/she cannot provide any of the opinions without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

5.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

